DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 102, which refers to the frame of aircraft berth 100 (see page 5, paragraph 0014, line 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

1)	On page 8, in paragraph 0026, line 5:  The phrase “support slats” should be changed to --slat supports--.
2)	On page 8, in paragraph 0026, line 7:  The term --slat-- should be inserted before the term “supports”, and the term “slats” should be deleted.   
Appropriate correction is required.

Claim Objections
Claims 2, 5, 11 and 12 are objected to because of the following informalities:  
1)	In the last line of claim 2:  The term --the one or more-- should be inserted before the term “high”.
2)	In claim 5, line 2 and in claim 12, line 9:  The term “hinges” should be changed to 
--hinged--.
3)	In claim 11, line 4:  The term “surface” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102105100703 A1 to Löwen.  With respect to claims 1 and 3-6, Löwen shows the claimed limitations of an aircraft berth comprising:  a frame (1-5, 8) and a plurality of bowed slats (10) (as shown in Figure 1 and as described on page 5, in paragraph 0040); and a mattress pad (as described on page 2, in paragraph 0010), wherein:  the plurality of bowed slats (10) are disposed in a plurality of densities (in elements 17-22, as shown in Figure 1 and as described on page 5, in paragraph 0041); a first density in the plurality of densities correspond to one or more high support locations (i.e., the first three slats on the top of element 22 as shown in Figure 1); a second density in the plurality of densities correspond to one or more low support locations (i.e., the twelve slats on the top of element 20 also as shown in Figure 1); and the first density is higher than the second density (since the length of the first three slats on the top of element 22 contains only two narrow spaces therebetween, while the twelve slats on the top of element 20 contain a space between each group of three slats which is greater than the distance within the slat groups, thereby resulting in a lower density of the twelve slats on the top of element 20); wherein the plurality of bowed slats (10) are organized into two or more hinged sub-frames (17-22, as shown in Figure 1 and as described on page 5, in paragraph 0041); wherein:  a first sub-frame (22) contains bowed slats disposed with the first density; and a 

second sub-frame (20) contains slats disposed with the second density; wherein the frame (1, 3-5, 8) defines a plurality of stops configured to support the one or more hinged sub-frames (17-22) in orientations including at least a raised back rest and an elevated leg rest (as shown in Figures 1-4 and as described on page 5, in paragraphs 0041-0045 and on page 6, in paragraph 0045); and further comprising a plurality of slat supports, each of the slat supports configured to engage an end portion of at least one bowed slat (10) and engage a slat support surface of the frame (1-5, 8) (as shown in Figures 1 & 3-5 and as described on page 4, in paragraph 0023 and on page 5, in paragraph 0040).
With respect to claims 12 and 13, Löwen further discloses the claimed limitations of an aircraft berth comprising:  a collapsible frame (1-5, 8) comprising a first support edge, a second support edge, and at least two base supports (as shown in Figures 1-5 and as described on page 5, in paragraph 0040); a plurality of bowed slats (10), each configured to engage at least one of the first support edge or the second support edge (also as shown in Figure 1 and as described on page 5, in paragraph 0040); and two or more hinged sub-frames (17-22), each configured to receive a set of bowed slats in the plurality of bowed slats (10) (as shown in Figure 1 and as described on page 5, in paragraph 0041), wherein:  the frame (1-5, 8) defines a plurality of stops configured to support the one or more hinged sub-frames (17-22) in orientations including at least a raised back rest and an elevated leg rest (as shown in Figures 1-4 and as described on page 5, in paragraphs 0041-0045 and on page 6, in paragraph 0045); and wherein:  the plurality of bowed slats (10) are disposed in a plurality of densities (in elements 17-22, as shown in Figure 1 and as described on page 5, in paragraph 0041); the set of bowed slats in a first sub-frame are disposed with a first density in the plurality of densities (i.e., the first three slats on the top of element 22 as shown in Figure 1); the set of bowed slats in a second sub-frame are disposed with a second density in the plurality of densities (i.e., the twelve slats on the top of element 20 also as shown in Figure 1); and the first density is higher than the second density (since the length of the first three slats on the top of element 22 contains only two narrow spaces therebetween, while the twelve slats on the top of element 20 contain a space between each group of three slats which is greater than the distance within the slat groups, thereby resulting in a lower density of the twelve slats on the top of element 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Löwen ‘703.  Löwen does not specifically disclose the use of a first set in the plurality of sets of the plurality of bowed slats (10) or in the first sub-frame having a first cross-sectional thickness, and a second set in the plurality of sets or in the second sub-frame having a second cross-sectional thickness less than the first cross-sectional thickness.  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the aircraft berth of Löwen with a first set in the plurality of sets of the plurality of bowed slats or in the first sub-frame having a first cross-sectional thickness, and with a second set in the plurality of sets or in the second sub-frame having a second cross-sectional thickness less than the first cross-sectional thickness, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Löwen ‘703 in view of U.S. Pat. No. 2,386,571 to Pettit.  Löwen does not specifically disclose the use of first and second sets of bowed slats which are interleaved and are connected at a central pivot.  Pettit provides the basic teaching of a berth comprising a frame (10-12) and a plurality of slats (18), the plurality of slats comprising first and second sets of slats respectively having slat support edges disposed along a first edge (11) of the frame and a second edge (11) of the frame opposite the first edge (as shown in Figure 1 and as described in column 1, lines 28-32 & 39); and wherein the first and second sets of slats (18) are interleaved and are connected at a central pivot (22) (as shown in Figures 1, 2 & 5 and as described in column 1, lines 1-3 & 45-49 and in column 2, lines 1-6 & 20-22).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the aircraft berth of Löwen with first and second sets of bowed slats which are interleaved and are connected at a central pivot “in order to unify the [bowed slats] and resist the tendency to sag”, thereby helping to impart enhanced user support and comfort (see column 1, lines 11-12 & 46-49 and in column 2, line 1 of Pettit ‘571).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Löwen ‘703 in view of U.S. Pat. No. 5,392,475 to McCall et al.  Löwen does not specifically disclose the use of first and second sets of bowed slats which are interleaved and are configured to translate laterally from a first stowed configuration to a second deployed configuration.  McCall et al. provide the basic teaching of a berth comprising a frame (10, 12) and a plurality of slats (14), the plurality of 


slats comprising first and second sets of slats respectively having slat support edges disposed along a first edge (18) of the frame and a second edge (18) of the frame opposite the first edge (as shown in Figures 1, 3 & 5 and as described in column 3, lines 49-61 and in column 4, lines 39-46), and wherein the first and second sets of slats (14) are interleaved and configured to translate laterally from a first stowed configuration (as shown in Figures 1 & 3) to a second deployed configuration (as shown in Figure 5) (also as described in column 4, lines 42-46).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the aircraft berth of Löwen with first and second sets of bowed slats which are interleaved and are configured to translate laterally from a first stowed configuration to a second deployed configuration in order to provide an alternative berth and slat configuration which facilitates user selection of a desired berth size and “[provides] adequate [user] support” as taught by McCall et al. (see column 2, lines 35-37 & 41-47 of McCall et al. ‘475).


Allowable Subject Matter
Claims 9-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to modify the aircraft berth of Löwen ‘703 to include the additional structural elements of the expansion slot within each of the slat supports as recited in dependent claims 9 and 15, the hinge joining first and second sections of each of the plurality of bowed slats as recited in 

dependent claim 10, and the bulkhead configured to engage a first edge of each bowed slat and disposed some distance from each slat support as recited in dependent claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Overhiser et al. ‘829, Kim ‘034, Kim ‘168, Kim ‘747, Kim ‘744, Kim ‘420, Kim ‘009, Kim ‘266, Kim ‘286, Spierings ‘848, Yang et al. ‘517, Kipfer ‘713, Smith ‘976, Apicella ‘839 and Overhiser et al. ‘911.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673